       Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
TIRED OF MINING, LLC,

                     Plaintiff,

v.                                                Civil Action No.

SCOTT GANN; JASON B. ADKINS;                      JURY TRIAL DEMANDED
and IRON CITY, LLC,

                     Defendants.


                                   COMPLAINT

      Plaintiff TIRED of MINING, LLC (“Plaintiff” or “Tired of Mining”), by and

through its undersigned counsel, states as follows for its Complaint:

                           NATURE OF THE ACTION

      Plaintiff brings this lawsuit against a borrower and his guarantors to recover

amounts contractually owed and due under a Promissory Note and Consulting

Agreement (the “Agreements”).

                                   THE PARTIES

      1.     Plaintiff is a duly authorized Nevada limited liability company. Addison

Thom (“Thom” or “Plaintiff”), an Illinois resident, is its sole member.

      2.     Upon information and belief, Defendant Scott Gann (“Gann”) is a

resident of Texas.
         Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 2 of 25




      3.     Defendant Iron City, LLC (“Iron City”) is a Delaware limited liability

company with its principal place of business at 885 Sternberger Road, Jackson, Ohio

45640.

      4.     Defendant Jason B. Adkins (“Adkins”) is an individual resident of Ohio

and the managing member of Iron City.

                          JURISDICTION AND VENUE

      5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(a) because there is diversity of citizenship and the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.

      6.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to this claim occurred in this District. Venue

is also proper in this District under 28 U.S.C. § 1391(b)(1) because the parties

submitted to the personal jurisdiction in the State of Georgia, the courts thereof and

the United States District Courts sitting therein, for the enforcement of the contracts

sued upon.

      7.     Jurisdiction and venue are therefore proper in this Court.

      8.     All conditions are precedent to this action have been satisfied, excused

or waived.




                                           2
       Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 3 of 25




                         FACTUAL ALLEGATIONS

      9.    On November 20, 2017, Plaintiff and Defendant Gann entered into a

written Promissory Note in the principal amount of up to $370,000.00 due and

payable on or before December 31, 2017. See Exhibit A (the “Promissory Note”).

      10.   On the same date, Plaintiff and Defendant Gann entered into a

Consulting Agreement pursuant to which Defendant Gann agreed to pay Plaintiff

$355,000.00 on or before December 31, 2017. See Exhibit B (the “Consulting

Agreement”).

      11.   On the same date, Defendants Iron City and Adkins entered into an

Unconditional Guaranty of Payment whereby they agreed to unconditionally

guarantee full and prompt payment of amounts owed under the Promissory Note and

Consulting Agreement. See Exhibit C (the “Guaranty”).

      12.   Taken together, these three documents are referred to herein as the

“Agreements.”

      13.   Pursuant to the Promissory Note, Plaintiff wired Defendant Gann the

following amounts on the following dates:

            •     $200,000.00 on November 21, 2017;

            •     $33,632.09 in April 2018;

            •     $20,000.00 in October 2018;

                                       3
        Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 4 of 25




             •     $4,000.00 in November 2018.

      Gann Defaults on the Promissory Note and Consulting Agreement

      14.    Between November 2018 and July 2019, Plaintiff received multiple

assurances that all amounts owing under the Promissory Note and Consulting

Agreement would be paid in full.

      15.    In August 2019, Plaintiff sent Gann, Adkins, and Iron City a notice of

default and demand letter seeking the amounts owed under the Agreements. As of

the filing of this complaint, no response has been received.

             COUNT I – BREACH OF CONTRACT (PROMISSORY NOTE)
                          (Defendant Scott Gann)

      16.    Plaintiff realleges Paragraphs 1-15 above and incorporates them herein

by reference as though fully restated herein.

      17.    On or about November 2017, Gann executed the Promissory Note in

favor of Plaintiff in the original principal sum of $370,000.00 “or so much as is

disbursed hereunder” which sums were to be deposited by Plaintiff into Schulten

Ward & Turner, LLP’s (“Schulten”) escrow account.

      18.    The executed Promissory Note is attached hereto as “Exhibit A.”

      19.    Pursuant to the terms of the Promissory Note, Plaintiff made the

following deposits into Schulten’s escrow account: (i) $200,000.00 on November



                                          4
         Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 5 of 25




21, 2017; (ii) $4,000.00 on April 14, 2018; (iii) $29,632.09 on April 26, 2018; (iii)

$20,000.00 on October 19, 2018; and (iv) $4,000.00 on November 20, 2018. All of

these funds with the exception of $7,074.97 that Schulten returned to Plaintiff by

wire on or about May 15, 2019 were disbursed by Schulten to pay vendors who were

providing services to prepare the conservation easement project for closing.

        20.   The Promissory Note was “due and payable on or before December 31,

2017.” To date, Gann has made no payments on the Note.

        21.   Plaintiff remains the lawful holder and entitled to enforce the terms of

the Promissory Note and has fully performed all obligations required of it under the

Note.

        22.   The Promissory Note is in default as a result of Gann’s failure to pay

the sums due and owing, and as a result Plaintiff has declared the entire amount

immediately due and owing.

        23.   Despite being apprised of the event of default, Gann has failed and

refused to pay the amounts due and owing under the Promissory Note.

        24.   The amount due and owing under the terms of the Promissory Note is

subject to increase with time; however, as of March 31, 2020, the amounts due and

owing were the following:




                                          5
        Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 6 of 25




                Principal:                               $250,557.12
                Fixed interest:                           $15,000,00
                Default interest:                        $115,365.09
                TOTAL                                    $380,922.21


      In addition to principal and interest, Plaintiff is also entitled to recover “all

expenses, including reasonable attorneys’ fees and expenses of legal counsel,

actually incurred by the Lender in any way arising from or relating to the

enforcement or attempted enforcement of this Note.” Exhibit A, ¶ 7.

        COUNT II – BREACH OF CONTRACT (CONSULTING AGREEMENT)
                         (Defendant Scott Gann)

      25.    Plaintiff realleges Paragraphs 1-25 above and incorporates them herein

by reference as though fully restated herein.

      26.    On or about November 2017 Gann entered into a Consulting

Agreement with Plaintiff pursuant to which Gann agreed to pay Plaintiff a consulting

fee of $355,000.00 on or before December 31, 2017.

      27.    The executed Consulting Agreement is attached hereto as “Exhibit B.”

      28.    The Consulting Agreement is a valid and binding contract between

Plaintiff and Gann.

      29.    Gann breached the contract by failing to pay any amount towards this

contractual obligation.



                                          6
        Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 7 of 25




      30.    As a direct and proximate result of Defendants’ breach, Plaintiff has

suffered damages totaling $355,000.00 as of December 31, 2017.

      31.    Plaintiff is also entitled to pre-judgment interest totaling $55,895.23 to

date (March 31, 2020) pursuant to O.C.G.A. § 7-4-15.

                   COUNT III – BREACH OF GUARANTY
                     (Defendants Iron City and Adkins)

      32.    Plaintiff realleges Paragraphs 1-32 above and incorporates them herein

by reference as though fully restated herein.

      33.    Iron City and Adkins (the “Guarantors”) executed the Guaranty

whereupon they agreed that if the amounts owed under the Promissory Note and

Consulting Agreement were not punctually paid by Gann in accordance with its

respective terms, Guarantors would, immediately upon demand by Plaintiff, make

such payments.

      34.    Guarantors likewise agreed to guarantee the full and prompt payment

of all costs and expenses incurred by Plaintiff relating to any default by Gann in

connection with the Promissory Note.

      35.    As previously stated herein, the Promissory Note and Consulting

Agreement are in default as a result of Gann’s failure to pay any sums due and owing

under either Agreement.



                                          7
        Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 8 of 25




      36.    As a result, Plaintiff has declared the entire amount due under the

Agreements to be immediately due.

      37.    Despite being apprised of the event of default, Gann has failed and

refused to punctually pay the amounts due and owing under the Agreements.

      38.    The Guarantors have been apprised of Gann’s failure to pay. The

Guarantors have failed to abide by the terms of the Guaranty by failing to make

prompt payments of the amounts due under the Agreements which, as of March 31,

2020, totaled $791,817.44, plus attorneys’ fees and costs.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

provide the following relief:

      (a)    That Defendants be served with summons and process as provided by

             Georgia law;

      (b)    That Plaintiff be awarded compensatory damages, jointly and severally

             against all Defendants, in the amount of $791,817.44;

      (c)    That Plaintiff be awarded interest as set forth in O.C.G.A. § 7-4-12 and

             other relevant statutes;

      (d)    That all claims stated in this Complaint be tried by jury; and

      (e)    For such other and further relief as this Court deems just and proper.


                                          8
 Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 9 of 25




Respectfully submitted this 6th day of April, 2020.


                   THE LAW OFFICE OF CRAIG KUGLAR, LLC


                              /s/ Craig H. Kuglar
                         CRAIG H. KUGLAR, ESQ.
                         Georgia State Bar No. 429968

                         The Law Office of Craig Kuglar, LLC
                         931 Monroe Drive NE, Suite A102-353
                         Atlanta, Georgia 30308
                         TEL (404) 432-4448
                         FAX (404) 393-8007

                         ATTORNEY FOR PLAINTIFF




                                  9
       Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 10 of 25




           L.R. 7.1(D) CERTIFICATE OF FONT COMPLIANCE

      I hereby certify that the foregoing has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C), Northern District of

Georgia, specifically Times New Roman 14 point.


                         THE LAW OFFICE OF CRAIG KUGLAR, LLC


                                    /s/ Craig H. Kuglar
                               CRAIG H. KUGLAR, ESQ.
                               Georgia State Bar No. 429968

                               The Law Office of Craig Kuglar, LLC
                               931 Monroe Drive NE, Suite A102-353
                               Atlanta, Georgia 30308
                               TEL (404) 432-4448
                               FAX (404) 393-8007

                               ATTORNEY FOR PLAINTIFF




                                        10
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 11 of 25




EXHIBIT A
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 12 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 13 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 14 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 15 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 16 of 25




EXHIBIT B
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 17 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 18 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 19 of 25
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 20 of 25




EXHIBIT C
          Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 21 of 25



                             UNCONDITIONAL GUARANTY OF PAYMENT

         FOR AND IN CONSIDERATION of the sum of Ten and No/100ths Dollars ($10.00) and other good
and valuable consideration paid or delivered to the undersigned IRON CITY, LLC, a Delaware limited liability
company having an address of 885 Sternberger Road, Jackson, Ohio 45640 (“Iron City”) and JASON E.
ADKINS, an individual resident of Ohio having an address of 885 Sternberger Road, Jackson, Ohio 45640
(“Adkins”) (together with Iron City, the "Guarantors"), the receipt and sufficiency whereof is hereby
acknowledged by the Guarantors, and for the purpose of seeking to induce TIRED OF MINING LLC, a Nevada
limited liability company (“Lender”), to extend credit to SCOTT B. GANN, an individual resident of Puerto
Rico (“Borrower”), which extension of credit will be to the direct interest, benefit and advantage of Guarantors,
Guarantors do hereby unconditionally guarantee to Lender and its successors, successors-in-title and assigns:

         (a) the full and prompt payment when due, whether by acceleration or otherwise, of (i) that certain
         Promissory Note (hereinafter referred to as the "Note") executed on or about the date hereof by
         Borrower payable to the order of Lender in the original stated principal amount of THREE
         HUNDRED SEVENTY THOUSAND AND NO/100 DOLLARS ($370,000.00), together with any
         renewals, modifications, consolidations and extensions thereof, (ii) all interest, fees, and charges as
         may accrue thereon, either before or after maturity thereof, at the rate provided for in the Note, and
         (iii) all late charges with respect to payments of principal and interest under the Note;

         (b) the full and prompt payment of that certain Consulting Agreement (hereinafter referred to as the
         "Agreement") executed on or about the date hereof by Borrower and payable to the order of Lender in
         the original stated amount of THREE HUNDRED FIFTY-FIVE THOUSAND AND NO/100
         DOLLARS ($355,000.00), together with all renewals, modifications, consolidations and extensions
         thereof; and

         (c) the full and prompt payment of all costs and expenses incurred by Lender relating to any default
         by Borrower in connection with the Note and/or Agreement.

        Guarantors do hereby agree that if the Note and Agreement are not punctually paid by Borrower in
accordance with their respective terms, Guarantors shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, or, except as otherwise provided herein, any
other notice whatsoever, make such payments. Guarantors further agree to pay to Lender upon demand all
expenses (including, without limitation, court costs and attorneys' fees actually incurred) in enforcing this
Unconditional Guaranty of Payment (herein referred to as this "Guaranty").

Guarantors hereby further agree as follows:

                                                         1.

         Guarantors hereby consent and agree that Lender may at any time, and from time to time, without
notice to, except as specifically provided herein, or further consent from Guarantors, either with or without
consideration, surrender any property or other security of any kind or nature whatsoever held by it or by any
person, firm, trustee or corporation on its behalf or for its account, securing any indebtedness or liability hereby
guaranteed; substitute for any collateral so held by it or by such person, firm, trustee or corporation, other
collateral of like kind, or of any kind; modify the terms of the Note or Agreement; extend or renew the Note or
Agreement for any period; grant releases, compromises and indulgences with respect to the Note or Agreement,
and to any persons or entities now or hereafter liable, whether directly or indirectly, jointly, severally, or jointly
and severally, to pay, perform, or guarantee the payment of the indebtedness evidenced by the Note or
Agreement (it being acknowledged and agreed by Guarantors that Guarantors may be required to pay and
perform the obligations guaranteed hereunder in full without assistance or support from any other party, and


{980/004/01632410.DOCXv1}
          Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 22 of 25



Guarantors have not been induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other parties will be liable to pay or perform the obligations guaranteed
hereunder, or that Lender will look to other parties to pay or perform such obligations). No such action which
Lender shall take or fail to take in connection with the Note, Agreement or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or undertakings of Borrower,
and no course of dealing with Borrower or any other person, shall release the Guarantors’ obligations
hereunder, affect this Guaranty in any way or afford the Guarantors any recourse against Lender. The
provisions of this Guaranty shall extend and be applicable to all renewals, amendments, extensions,
consolidations and modifications of the Note or Agreement, and any and all references herein to the Note or
Agreement shall be deemed to include any such renewals, extensions, amendments, consolidations or
modifications thereof.

                                                       2.

        Guarantors hereby subordinate any and all indebtedness of Borrower now or hereafter owed to
Guarantors to all indebtedness of Borrower to Lender, and agrees with Lender that Guarantors shall not demand
or accept any payment of principal or interest from Borrower, shall not claim any offset or other reduction of
Guarantors’ obligations hereunder because of any such indebtedness.
                                                      3.

         Guarantors hereby waive and agree not to assert or take advantage of (a) the defense of the statute of
limitations in any action hereunder or for the collection of the indebtedness or the performance of any obligation
hereby guaranteed; (b) any defense that may arise by reason of the incapacity, lack of authority, death or
disability of Guarantors, Borrower, or any other person or entity, or the failure of Lender to file or enforce a
claim against the estate (either in administration, bankruptcy, or any other proceeding) of Borrower or any other
person or entity; (c) any defense based on the failure of Lender to give notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or the failure of Lender to give notice of any
action or non-action on the part of any other person whomsoever, in connection with any obligation hereby
guaranteed; (d) any defense based upon an election of remedies by Lender which destroys or otherwise impairs
any subrogation rights of the Guarantors to proceed against Borrower for reimbursement, or both; (e) any
defense based upon failure of Lender to commence an action against Borrower; (f) any duty on the part of
Lender to disclose to the Guarantors any facts it may now or hereafter know regarding Borrower; (g) acceptance
or notice of acceptance of this Guaranty by Lender; (h) notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed except as otherwise required
in this Guaranty; (i) protest and notice of dishonor or of default to the Guarantors or to any other party with
respect to the indebtedness or performance of obligations hereby guaranteed; (j) except as otherwise provided
herein, any and all other notices whatsoever to which the Guarantors might otherwise be entitled; (k) any
defense based on lack of due diligence by Lender in collection, protection or realization upon any collateral
securing the indebtedness evidenced by the Note ; (l) the provisions of Section 10-7-24 of the Official Code of
Georgia Annotated; and (m) any other legal or equitable defenses whatsoever to which Guarantors might
otherwise be entitled, to the extent permitted by law, unless such defenses are based upon the willful misconduct
of Lender.
                                                         4.

         This is a guaranty of payment and not of collection. The liability of the Guarantors under this
Guaranty shall be joint and several, direct and immediate and not conditional or contingent upon the pursuit
of any remedies against Borrower or any other person (any rights under Georgia law or any other applicable
law to require Lender to bring an action against Borrower being expressly waived hereby, to the extent
waivable), nor against collateral, securities or liens available to Lender, its successors, successors-in-title,
endorsees or assigns. Guarantors waive any right to require that an action be brought against Borrower or
any other person, including other guarantors, or to require that resort be had to any security or to any balance


                                                        2
          Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 23 of 25



of any deposit account or credit on the books of Lender in favor of Borrower or any other person, and
Guarantors specifically waive whatever defenses, if any, it may have under the laws of the State of Georgia.
In the event of the occurrence of a default or an event of default under the Note or Agreement, as applicable,
Lender shall have the right to enforce its rights, powers and remedies thereunder or hereunder or under any
other instrument now or hereinafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or Agreement, and all rights, powers and remedies available to Lender in such event
shall be non-exclusive and cumulative of all other rights, powers and remedies provided thereunder or
hereunder or by law or in equity.
                                                       5.

         This Guaranty shall be an absolute, irrevocable and continuing guaranty. In the event that, pursuant to
any insolvency, bankruptcy, reorganization, receivership, or other debtor relief law, or any judgment, order, or
decision thereunder, Lender must rescind or restore any payment, or any part thereof, received by Lender in
satisfaction of the indebtedness under the Note or the Agreement, any prior release or discharge from the terms
of this Guaranty given to Guarantors by Lender shall be without effect, and this Guaranty shall remain in full
force and effect.
                                                       6.

        Guarantors acknowledge that this Guaranty is delivered to Lender in the State of Georgia and is
accepted by Lender in the State of Georgia. Guarantors and Lender hereby acknowledge and agree that this
Guaranty and the indebtedness guaranteed hereby and the obligations created hereunder (i) are made and
intended as a contract under the laws of the State of Georgia and are to be governed by and interpreted in
accordance with the substantive laws of the State of Georgia, and (ii) are to be construed and enforced in
accordance with the substantive laws of the State of Georgia. For purposes of this Guaranty and the resolution
of disputes hereunder, Guarantors hereby irrevocably submit and consent to, and waives any objection to, the
non-exclusive jurisdiction of the courts of the State of Georgia and of the federal courts located in the State of
Georgia.

                                                        7.

         Guarantors warrant and represent to Lender that (a) this Guaranty is a legal, valid and binding
obligation of Guarantors, enforceable against Guarantors in accordance with its terms; (b) the execution,
delivery and performance by Guarantors of this Guaranty does not and will not violate any authority having
the force of law or any indenture, agreement, or other instrument to which either Guarantor is a party or by
which either Guarantor or any of the properties or assets of Guarantors are or may he bound; (c) there is no
action or proceeding at law or in equity or by or before any court or governmental instrumentality or agency
now pending or to the knowledge of Guarantors threatened or affecting Guarantors which may materially and
adversely affect the financial condition of Guarantors; and (d) Guarantors are solvent.

                                                        8.

        This Guaranty may not be changed orally, and no obligation of the Guarantor can be released or
waived by Lender or any officer or agent of Lender except by a writing signed by a duly authorized officer
of Lender. This Guaranty shall be irrevocable by Guarantor until all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under, by reason of, or pursuant
to the Note and Agreement have been completely performed.


                                                        9.




                                                        3
          Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 24 of 25



      The provisions of this Guaranty shall be binding upon the Guarantors and their heirs, successors,
successors-in-title, legal representatives and assigns, and shall inure to the benefit of Lender, its successors,
successors-in-title, legal representatives and assigns.

                                                        10.

       If from any circumstances whatsoever fulfillment of any provision of this Guaranty, at the time
performance of such provision shall be due, shall involve transcending the limit of validity presently prescribed
by any applicable usury statute or any other applicable law with regard to obligations of like character and
amount, then ipso facto the obligation to be fulfilled shall be reduced, in the case of a violation of any applicable
usury statute, in accordance with the terms of the Note, and in all other cases, reduced to the limit of such
validity, so that in no event shall any exaction be possible under this Guaranty that is in excess of the current
limit of such validity, but such obligation shall be fulfilled to the limit of such validity. The provisions of this
paragraph shall control every other provision of this Guaranty.

                                                        11.

       Lender may transfer and assign this instrument or any of its rights hereunder with respect to all the
obligations guaranteed hereunder and in the event of such transfer or assignment, the transferee or assignee
shall have the same rights and remedies as if originally named herein as Lender.

                                                        12.

        If any provision of this Guaranty or the application thereof to any person or circumstance shall be invalid
or unenforceable to any extent, then, at the option of the Lender exercisable in its sole discretion, the remainder
of this Guaranty and the application of such provision to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

                                                        13.

All notices required to be given under this Agreement shall be in writing and shall be deemed received on
the day such notice (a) is hand delivered to the party, (b) is received by the party from any overnight courier,
(c) is received by electronic mail with originals to follow by overnight courier, or (d) is three (3) days after
the notice was deposited in United States first-class mail. The address of each party for where notices shall
be sent is as follows:

                GUARANTORS:                                  Attn: Jason E. Adkins
                                                             885 Sternberger Road
                                                             Jackson, Ohio 45640
                                                             bear@osocapital.com

                LENDER:                                      Attn: Addison Thom
                                                             4840 W. University Avenue, A-1
                                                             Las Vegas, Nevada 89103
                                                             shelkcapital@gmail.com


                                 [SIGNATURES ON FOLLOWING PAGE]




                                                         4
Case 1:20-cv-01467-MHC Document 1 Filed 04/06/20 Page 25 of 25
